Citation Nr: 0732117	
Decision Date: 10/11/07    Archive Date: 10/23/07

DOCKET NO.  05-20 159	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for leiomyosarcoma with 
surgical disarticulation of the left hip.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Stephanie L. Caucutt, Associate Counsel


INTRODUCTION

The veteran had active military service from October 1952 to 
September 1954.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2005 rating determination 
of a Regional Office (RO) of the Department of Veterans 
Affairs (VA) in Cleveland, Ohio.  The Board remanded this 
appeal in December 2006 for additional development; it has 
reviewed the expanded record and concludes that this appeal 
is now ready for a decision.  The veteran's motion to advance 
his appeal on the docket was granted at a December 2006 Board 
hearing.


FINDING OF FACT

Leiomyosarcoma with surgical disarticulation of the left hip 
did not manifest during service, nor does the competent 
evidence demonstrate that it is related to the veteran's 
active duty service or his service-connected plantar warts 
and callouses.


CONCLUSION OF LAW

Leiomyosarcoma with surgical disarticulation of the left hip 
was not incurred in or aggravated by the veteran's active 
service, nor is it proximately due to any service-connected 
disability.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.310 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duties to Notify and Assist

Under the Veterans Claims Assistance Act (VCAA), when VA 
receives a complete or substantially complete application for 
benefits, it must notify the claimant of the information and 
evidence not of record that is necessary to substantiate a 
claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a) (West 2002).  VA must request 
that the claimant provide any evidence in the claimant's 
possession that pertains to a claim.  38 C.F.R. § 3.159 
(2007).  See also Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004) (Pelegrini II).

After careful review of the claims folder, the Board finds 
that a letter dated in January 2007 fully satisfied the duty 
to notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  This letter advised the veteran what information and 
evidence was needed to substantiate the claim decided herein 
and what information and evidence must be submitted by him, 
namely, any additional evidence and argument concerning the 
claimed condition and enough information for the RO to 
request records from the sources identified by the veteran.  
In this way, he was advised of the need to submit any 
evidence in his possession that pertains to the claim.  He 
was specifically told that it was his responsibility to 
support the claim with appropriate evidence.  Finally the 
letter advised him what information and evidence would be 
obtained by VA, namely, records like medical records, 
employment records, and records from other Federal agencies.  

The Board notes that the January 2007 letter was sent to the 
veteran after the February 2005 rating decision.  However, to 
the extent that the notice was not given prior to the initial 
adjudication of the claim in accordance with Pelegrini II, 
the Board finds that any timing defect was harmless error.  
See Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  The 
notice provided to the veteran in January 2007 fully complied 
with the requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 
3.159(b), and, after the notice was provided, the case was 
readjudicated and a July 2007 supplemental statement of the 
case was provided to the veteran.  See Pelegrini II, supra; 
Mayfield v. Nicholson, 20 Vet. App. 537 (2006) (a 
(supplemental) statement of the case that complies with all 
applicable due process and notification requirements 
constitutes a readjudication decision).

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in Dingess v. Nicholson, 19 Vet. App. 
473, 484 (2006), which held that the VCAA notice must include 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.  The January 2007 letter provided such notice.

In light of the above, the Board finds that all notices 
required by VCAA and implementing regulations were furnished 
to the veteran and that no useful purpose would be served by 
delaying appellate review to send out additional VCAA notice 
letters.

The Board finds that VA has also fulfilled its duty to assist 
the veteran in making reasonable efforts to identify and 
obtain relevant records in support of the veteran's claims 
and providing a VA examination when necessary.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159(c)(4)(i) (2007).  In this regard, 
the veteran's service medical records are associated with the 
claims folder, as well as all relevant VA treatment records.  
Also of record are private treatment records regarding the 
veteran's left hip disarticulation and diagnosis of 
leiomyosarcoma.  Although the veteran testified at a December 
2006 Board hearing that he was treated post-service by 
various private physicians for problems relating to a claimed 
in-service left heel injury he believed pertinent to this 
appeal, he also indicated that records from these physicians 
were no longer available.  All of the identified physicians 
were either deceased or no longer practicing medicine.  In 
light of the veteran's testimony, the Board finds these 
records to be unavailable within the meaning of 38 C.F.R. 
§ 3.159, thereby discharging VA's duty to make a reasonable 
effort to obtain such records.  The veteran has not 
identified any additional relevant, outstanding records that 
need to be obtained before deciding his claim.  He was 
afforded a VA examination in conjunction with his claim on 
appeal.

Under the circumstances of this case, "the record has been 
fully developed," and "it is difficult to discern what 
additional guidance VA could have provided to the veteran 
regarding what further evidence he should submit to 
substantiate his claim."  Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004).  Therefore, the Board is satisfied that VA 
has complied with the duty to assist requirements of the VCAA 
and the implementing regulations and the record is ready for 
appellate review.




Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303(a) (2007).  
That an injury occurred in service alone is not enough; there 
must be chronic disability resulting from that injury.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  Service connection may also be granted 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d).

A review of the medical evidence reveals that the veteran was 
diagnosed with leiomyosarcoma of the left thigh in January 
1982.  This diagnosis led to the subsequent removal of the 
veteran's left lower extremity at the left hip in March 1982.  
There is no evidence in the veteran's service medical 
records, nor any assertion by the veteran, that this disease 
first manifested during service.  Thus, in order to warrant 
service connection, the competent evidence must demonstrate 
that the development of leiomyosarcoma is related to an in-
service injury, disease, or event.  Id.  

The veteran contends that he injured his left heel in service 
when he jumped off of a tank in Korea.  According to him, 
this injury never fully healed and eventually led to the 
development of his sarcoma and subsequent amputation.  At a 
December 2006 Board hearing, the veteran testified that 
medical professionals informed him that his cancer and 
eventual amputation were a direct result of his claimed in-
service left heel injury.  

The veteran described his in-service left heel injury as an 
open wound at a July 2004 VA examination.  He also stated 
that he was treated at the 21st Evacuation Hospital for this 
injury and subsequently placed on light duty.  He denied any 
history of plantar warts or callouses.  Based on the 
veteran's reported history of an in-service left heel wound 
and a history of no plantar warts or callouses, the July 2004 
VA examiner concluded that the veteran's in-service left heel 
injury appeared to have led to the development of his left 
lower extremity sarcoma.  The examiner indicated that this 
etiological opinion was based solely on the veteran's 
reported history as the claims folder was unavailable for 
review.  

The Board observes that it may not disregard a medical 
opinion solely on the rationale that the medical opinion is 
based on a history provided by the veteran.  Coburn v. 
Nicholson, 19 Vet. App. 427 (2006).  However, the Board may 
reject a medical opinion if the Board finds that other facts 
present in the record contradict the facts provided by the 
veteran that formed the basis for the opinion.  Kowalski v. 
Nicholson, 19 Vet. App. 171 (2005); see also Coburn at 433.  
In the present case, the July 2004 VA examiner specifically 
identified the following facts as pertinent to his opinion: 
(1) a reported in-service open wound injury to the veteran's 
left heel; and (2) a negative history for plantar warts 
and/or callouses.  

A review of the veteran's service medical records, however, 
fails to reveal any injury to the left heel during service as 
described by the veteran.  Rather, his service records show 
that he was evacuated to the 21st Hospital in July 1954 and 
treated for a plantar wart on his left heel.  Service medical 
records indicate that he was placed on limited duty following 
this incident, and an August 1954 service medical record 
states that there is no infection present following the 
removal of the veteran's plantar wart.  Finally, the 
September 1954 separation examination is silent for any 
clinical abnormalities of the veteran's left heel or left 
lower extremity.  

Following service separation, the veteran was granted service 
connection for "weak feet manifested by plantar warts and 
painful callouses."  See RO rating decision dated in March 
1956.  Such determination was based on a February 1956 VA 
examination report which noted that the veteran had a painful 
scar on his left heel, as well as a quarter-sized callous.  
The diagnosis provided by the VA examiner was painful scars 
and verruca plantaris of the lateral aspect of the left heel 
(plantar warts).  

The Board finds that the above evidence directly contradicts 
the history given by the veteran at the July 2004 VA 
examination.  In this regard, although he was evacuated to 
the 21st Hospital during service and placed on limited duty, 
it was for a plantar wart, and not an open wound.  Moreover, 
the veteran's service medical records show no chronic 
infection resulting from the treatment administered during 
service.  Finally, although he asserts that he never had 
plantar warts or callouses, the Board notes that he was 
service-connected for these disabilities.  

The Board is sympathetic to the veteran's contention that his 
in-service problems were the result of an injury to the left 
heel and not a plantar wart; however, as a layperson, he is 
not competent to make such statements.  See Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992) (a layperson is not 
competent to provide evidence regarding a diagnosis or 
etiology).  Since the Board is also not competent to make its 
own medical determinations, it must rely on the medical 
evidence of record, and such evidence fails to demonstrate an 
in-service left heel injury.  See Colvin v. Derwinski, 1 Vet. 
App. 171 (1991).  Such evidence also indicates that the 
veteran has a history of plantar warts and callouses.  In 
light of such facts, the Board finds that the etiological 
opinion provided by the July 2004 VA examination report is of 
limited probative value as it is based on a history directly 
contradicted by contemporaneous and competent evidence of 
record.

Conversely, the Board finds a May 2007 VA medical opinion to 
be of significant probative value as it is based on a careful 
review of the veteran's entire claims folder, including the 
veteran's service medical records and the July 2004 VA 
examination report.  See Guerrieri v. Brown, 4 Vet. App. 467, 
470-71 (1993) (the credibility and weight to be attached to 
medical opinions are within the province of the Board as 
adjudicators).  See also Sklar v. Brown, 5 Vet. App. 140 
(1993); Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994) 
(greater weight may be placed on one physician's opinion over 
another depending on factors such as reasoning employed by 
the physicians and whether or not, and the extent to which 
they reviewed prior clinical records and other evidence).

Although the May 2007 VA opinion was provided without a 
physical examination of the veteran, the Board notes that one 
was deemed unnecessary by the medical professionals 
responsible for the opinion.  The reviewing physicians 
indicated in their report that an opinion could be reached 
after a careful review of the records and that examining the 
veteran would not alter the medical opinion.  

After a review of the record, the reviewing physicians, 
including an oncologist/chemotherapist, responded to the 
veteran's assertion echoed in the July 2004 VA examination 
report that a left heel injury led to the development of his 
leiomyosarcoma of the left thigh.  Although noting the 
absence of evidence in the veteran's service medical records 
to support a finding of an in-service left heel injury, the 
physicians stated that injuries are not a risk factor for 
developing leiomyosarcomas.  The physicians also considered 
whether the veteran's service-connected plantar warts and 
callouses could be related to his development of 
leiomyosarcoma.  However, it was their professional opinion 
that the veteran's leiomyosarcoma of the left thigh was not 
caused by or a result of his service-connected plantar warts 
and callouses.  

The Board acknowledges the veteran's belief that his 
leiomyosarcoma of the left thigh is related to a claimed in-
service left heel injury.  However, as previously discussed, 
this is not a matter for an individual without medical 
expertise.  See Espiritu, supra.  Thus, while the Board has 
considered the veteran's lay assertions, they do not outweigh 
the competent medical evidence of record indicating that the 
veteran's leiomyosarcoma is not the result of any claimed in-
service injury or service-connected plantar warts and 
callouses.  The Board observes that a competent medical 
expert made this determination and the Board is not free to 
substitute its own judgment for that of such an expert.  See 
Colvin, supra.

Thus, with consideration of the probative May 2007 VA medical 
opinion, the Board finds that the preponderance of the 
evidence is against the veteran's claim of service connection 
for leiomyosarcoma with surgical disarticulation of the left 
hip.  Consequently, the benefit-of-the-doubt rule does not 
apply, and the claim must be denied.  38 U.S.C.A. § 5107(b) 
(West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).



CONTINUED ON NEXT PAGE...

ORDER

Entitlement to service connection for leiomyosarcoma with 
surgical disarticulation of the left hip is denied.



____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


